DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 5/18/21 has been entered. Claim(s) 1-3 are pending in the application and are under examination.
	The previous claim objection from the previous Office Action mailed on 3/23/21 is withdrawn.
	Applicant’s amendments have overcome all rejections under 35 USC 101 from the previous Office Action mailed on 3/23/21.
	Applicant’s amendments have overcome some rejections under 35 USC 112 from the previous Office Action mailed on 3/23/21.  However, as set forth below, the claims still recite multiple statutory classes within in the same claim, and thus are indefinite.  Applicant does not make any substantive arguments with respect to this rejection.  All pending rejections are set forth below.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite “where movement of all of the markers for the ten acts is performed each day”; “at the end of each calendar day, where at least eight of the ten raised, slidably connected markers is in the second position of rest on the right side of the path in the "Choices" section then a "Success," has been achieved”; “where "Success" has been achieved, then one of the seven rotatably connected panels is removed, partially revealinq the hidden imaqe in the "Long Term Successes" section”; “where after seven consecutive days of recordinq "Success," then the entire hidden image in the "Long Term Success" section is revealed”; “where the ten raised, slidably connected markers corresponding to each of the ten acts in the "Choices" section are re-set to the first position of rest on the left side of the path, after the end of each calendar day”; and “where after the hidden image in the "Long Term Successes" section is completely revealed, then the seven rotatably connected panels are replaced to conceal the hidden image”) in a product claim (i.e., preamble describes the claimed invention as “A device for instructing children in moral values and recording progress”), thus reciting more than one statutory class within a single claim.  Therefore, claim 1 and the dependent claims thereof are indefinite.
Examiner suggests amending claim 1 to provide the steps as a set of printed instructions for how to use the defined device, or as functional language when defining each of the structural elements.  Alternatively, the claims could be redrafted as a method of using the defined device by first defining the elements of the device and then stating the steps for how to use it.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715